Title: To James Madison from Paul Busti, 27 December 1801 (Abstract)
From: Busti, Paul
To: Madison, James


27 December 1801, Philadelphia. As attorney for the Holland Land Company, he addresses JM about a treaty concluded on 15 Sept. 1797 between the Seneca nation and U.S. commissioner Jeremiah Wadsworth. The treaty conveyed Seneca rights on land situated in Ontario County, New York, to Robert Morris—”a large proportion of which is now vested in … the Holland Land Company.” A survey of lands reserved by the Indians has revealed errors requiring correction. Has offered to alter boundaries to conform to Seneca wishes but, private deeds with Indians being illegal under the law of 3 Mar. 1799, he seeks government confirmation of this arrangement by treaty. Requests an official letter to the Seneca chiefs explaining the delay in order to alleviate their anxieties.
 

   Tr (DNA: RG 46, President’s Messages, 7B-D3). 3 pp.; certified as a true copy by the chief clerk of the War Department. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Indian Affairs, 1:655–56. Transmitted to the Senate on 2 Feb. 1802 when Jefferson nominated John Taylor as commissioner to negotiate the desired treaty, which was signed on 30 June 1802 at Buffalo Creek, Ontario County, New York (ibid., 1:655, 665–67; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406–9).

